Citation Nr: 1438403	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST) and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in January 2010 and February 2010.  The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2012.  A transcript is of record.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  The Board notes that although the Veteran has waived his right to have some of the evidence submitted since the issuance of the October 2010 statement of the case (SOC) considered by the agency of original jurisdiction (AOJ), his Virtual VA file contains a March 2012 letter from The Vet Center in Evanston, Illinois, which was not considered by the AOJ in the first instance and which was not accompanied by a waiver from the Veteran.  As the Board is granting service connection for PTSD, it finds that there is no prejudice to the Veteran in proceeding with the adjudication of his claim without first remanding this evidence for consideration by the AOJ.  See 38 C.F.R. § 20.1304 (2013).



FINDINGS OF FACT

1.  A rating decision issued by the Milwaukee RO in November 2004 denied a claim of entitlement to service connection for PTSD on the basis that there was insufficient evidence to confirm the reported stressors and no evidence to link the Veteran's PTSD to military service.  

2.  Additional evidence submitted since the issuance of the November 2004 rating decision on the issue of service connection for PTSD, to include as due to MST, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  The RO has determined that there is evidence to support the in-service MST stressor reported by the Veteran.  

4.  The Veteran's PTSD has been linked to his reported in-service MST.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for PTSD, to include as due to MST.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for PTSD, to include as due to MST, have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claim to establish entitlement to service connection for PTSD, to include as due to MST, and grants the reopened claim.  These actions represent a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Claim to Reopen

The Veteran seeks to establish service connection for PTSD.  The RO initially reopened the claim and deferred adjudication on the merits.  See January 2010 rating decision.  The RO subsequently declined to reopen the claim.  See February 2010 rating decision.  Later, the RO reopened the claim and denied it on the merits.  See October 2010 SOC.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued by the Milwaukee RO in November 2004 denied a claim of entitlement to service connection for PTSD on the basis that there was insufficient evidence to confirm the reported stressors and no evidence to link the Veteran's PTSD to military service.  The Veteran was informed of this decision by letter dated November 18, 2004.  He did not appeal and therefore, the November 2004 rating decision became final.  

The Veteran filed a claim to reopen in October 2008, and this appeal ensues from the adverse rating decisions issued by the Milwaukee RO in January 2010 (which reopened the claim and deferred adjudication on the merits) and February 2010 (which declined to reopen the claim).  The Board again notes that an October 2010 SOC reopened the claim and denied it on the merits.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In pertinent part, the evidence of record before the RO in November 2004 included the Veteran's claimed stressors and post-service medical evidence indicating that he had been diagnosed with PTSD.  Neither of the reported stressors contained enough information for the RO to verify them.  There was also no evidence establishing that the Veteran's PTSD was linked to service, to include the claimed stressors.  

Evidence added to the record since the November 2004 rating decision includes additional stressor statements.  In pertinent part, the Veteran reported being the victim of a sexual assault in October 1982.  This assertion was not raised before, and is thus considered new.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for service connection for PTSD, to include as due to a MST, is in order.  

Service Connection for PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).

As noted above, the Veteran reported being the victim of a sexual assault in October 1982.  The RO has determined that there is evidence to support the in-service MST stressor reported by the Veteran.  More specifically, the RO noted a February 1983 treatment record that documents the Veteran was seen with complaints of increased depressive symptoms and difficulty with self-worth.  The RO also noted that this record is dated shortly after the reported sexual assault occurred and accepted it as a "marker" or supporting evidence of the trauma such that the stressor was considered supported.  See February 2010 rating decision.  In other words, the RO conceded that the MST stressor as reported by the Veteran occurred.  Given the foregoing, the Veteran has met the third requirement listed above in establishing service connection for PTSD.

The Veteran has also provided evidence to meet the remaining two requirements to establish service connection for PTSD.  More specifically, he has submitted an opinion from his private physician that he has PTSD secondary to trauma incurred in the military, to include the reported sexual assault (rape).  See October 2012 opinion from Dr. D.M.J.  Given the opinion provided by Dr. D.M.J., which stands uncontroverted in the record, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


